Citation Nr: 0318600	
Decision Date: 08/01/03    Archive Date: 08/13/03

DOCKET NO.  00-03 709	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to service connection for polycystic kidney 
disease.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

C. Kedem, Associate Counsel


INTRODUCTION

The veteran had active duty from June 1968 to September 1969.  

This matter comes to the Board of Veterans' Appeals (Board) 
from a February 1999 rating decision of the Department of 
Veterans Affairs (VA) Los Angeles Regional Office (RO), which 
denied service connection for polycystic kidney disease.

In February 2001, the Board remanded this matter for further 
evidentiary development.  Upon thorough review of the record, 
the Board concludes that such development was accomplished 
satisfactorily.  See Stegall v. West, 11 Vet. App. 268 
(1998).


FINDING OF FACT

Polycystic kidney disease was not demonstrated during service 
and is not related to the veteran's active military service.


CONCLUSION OF LAW

Polycystic kidney disease was not incurred in or aggravated 
by the veteran's active military service.  38 U.S.C.A. §§ 
1110, 5107 (West 2002); 38 C.F.R. § 3.303 (2002).




REASONS AND BASES FOR FINDING AND CONCLUSION


Veterans Claims Assistance Act of 2000

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000), now codified at 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West Supp. 2002).  This newly enacted 
legislation provides, among other things, for notice and 
assistance to claimants under certain circumstances.  VA has 
issued final rules to amend adjudication regulations to 
implement the provisions of VCAA.  See 38 C.F.R §§ 3.102, 
3.156(a), 3.159 and 3.326(a) (2002).  The intended effect of 
the new regulations is to establish clear guidelines 
consistent with the intent of Congress regarding the timing 
and the scope of assistance VA will provide to a claimant who 
files a substantially complete application for VA benefits, 
or who attempts to reopen a previously denied claim.  Where 
laws or regulations change after a claim has been filed or 
reopened and before the administrative or judicial process 
has been concluded, the version most favorable to the 
appellant will apply unless Congress provided otherwise or 
has permitted the Secretary of Veterans Affairs to do 
otherwise and the Secretary has done so.  See Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  

After reviewing the claims folder, the claimant has been 
notified of the applicable laws and regulations which set 
forth the criteria for entitlement to service connection for 
polycystic kidney disease.  The discussions in the rating 
decision, statement of the case, supplemental statement of 
the case, and March 2001 letter have informed the claimant of 
the information and evidence necessary to warrant entitlement 
to the benefit sought.  Moreover, by the March 2001 letter, 
the veteran was advised of the types of evidence VA would 
assist him in obtaining.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  The Board therefore finds that the notice 
requirements of the new law and regulation have been met. 

Furthermore, the Board finds that there has been substantial 
compliance with the assistance provisions set forth in the 
new law and regulation.  The record in this case includes VA 
and private medical records and both VA and fee-basis medical 
opinions, one of which was based on a comprehensive medical 
examination.  As the record shows that the veteran has been 
afforded a VA examination in connection with his claim, the 
requirements of 38 C.F.R. § 3.159(c)(4) (2002) have been met.  
Significantly, no additional pertinent evidence has been 
identified by the claimant as relevant to the issue on 
appeal.  Under these circumstances, no further action is 
necessary to assist the claimant with the claim.

The Board has reviewed the facts of this case in light of 
VCAA and the new VCAA regulations.  As discussed above, VA 
has made all reasonable efforts to assist the claimant in the 
development of the claim and has notified the claimant of the 
information and evidence necessary to substantiate the claim.  
Consequently, the case need not be referred to the claimant 
or the claimant's representative for further argument as the 
Board's consideration of the new law and new regulations in 
the first instance does not prejudice the claimant.  See 
generally Sutton v. Brown, 9 Vet. App. 553 (1996); Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992). 

Under the circumstances of this case, where there has been 
substantial compliance with the new legislation and the new 
implementing regulation, a remand would serve no useful 
purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the claimant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
claimant are to be avoided).

The Board notes that the Federal Circuit recently invalidated 
38 C.F.R. § 19.9(a)(2) (2002) which was intended to give the 
Board the authority to accomplish additional development of 
the evidence in cases on appeal without the need to remand 
the case.  One reason for the Federal Circuit's ruling 
appears to be that the regulation in question allowed the 
Board to consider additional evidence without having to 
remand the case to the RO for initial consideration which was 
contrary to the appellate scheme set forth in 38 U.S.C.A. 
§ 7104(a) (West 2002).  Disabled American Veterans v. 
Secretary of Veterans Affairs, Nos. 02-7304, -7305, -7316 
(Fed. Cir. May 1, 2003).  This case contains evidence that 
was not initially reviewed by the RO.  As such, the Board 
would ordinarily have been required to submit the case to the 
RO for a supplemental statement of the case before rendering 
a decision on the merits.  Id.  As will become apparent 
below, however, because the veteran's disability has been 
shown to be congenital and otherwise unrelated to service, a 
remand to the RO would serve no useful purpose and would only 
burden VA's resources and cause delay without a reasonable 
possibility of any benefit flowing to the veteran.  A remand 
for a supplemental statement of the case, therefore, is not 
required.  See Soyini, supra; Sabonis, supra.

Factual Background 

Service medical records make no mention of polycystic kidney 
disease.  When the veteran was hospitalized in August 1969 
for evaluation of possible peptic ulcer disease, it was noted 
that he had increased urinary frequency and nocturia for the 
previous 3 to 4 months.  Cystoscopy revealed posterior 
urethritis.  He was treated and there was symptomatic relief.  

The veteran's August 1969 separation medical examination 
report did not reflect polycystic kidney disease, and the 
veteran's PULHES physical profile consisted of 1's with the 
exception of his psychiatric profile that was a 4.  The 
veteran's medical profile on discharge, therefore, indicated 
a high degree of physical fitness.  (See generally Hanson v. 
Derwinski, 1 Vet. App. 512, 514 (1991) for an explanation of 
the military medical profile system).  Posterior urethritis 
was, however, noted.

April 1982 private medical records reflected a diagnosis of 
polycystic kidney disease.  

In March 1998, the veteran filed a claim of service 
connection for polycystic kidney disease, and by February 
1999 rating decision, the RO denied service connection for 
that disability.

At his March 2000 hearing at the RO, the veteran testified 
that he first began treatment for his kidneys in the early 
1970's and that his kidney condition was aggravated by 
service.

On April 2001 fee-basis medical examination, the examiner 
diagnosed, in pertinent part, polycystic kidney disease.  It 
was recorded by history that the veteran had been diagnosed 
with polycystic kidney disease in 1968 and that he had been 
on medication since 1969.  The examiner indicated that the 
records he reviewed were the DD 214 and postservice medical 
records, beginning in 1974.  The examiner opined that the 
veteran's polycystic kidney disease was unrelated to service.  
Particularly, the examiner opined that the veteran's 
polycystic kidney disease was unrelated to his in-service 
chronic urethritis.  The examiner explained that polycystic 
kidney disease was an autosomal disease that was linked to 
chromosome 6P.  It was a genetic disease and thus unrelated 
to service or to in-service chronic urethritis.

A February 2003 VA medical opinion reflected that there was 
no evidence that polycystic kidney disease was present during 
service and no evidence that events during service 
contributed to the veteran's current renal disease.  The 
Board notes that this medical opinion indicates that the 
reviewing physician reviewed the record in its entirety 
before rendering the foregoing opinion.

Law and Regulations 

The issue before the Board involves a claim of entitlement to 
service connection.  Applicable law provides that service 
connection will be granted if it is shown that the veteran 
suffers from disability resulting from an injury suffered or 
disease contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That an injury 
occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).  

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Congenital or developmental defects as such are not diseases 
or injuries within the meaning of applicable legislation. 38 
C.F.R. § 3.303(c).  

When a claim is filed for entitlement to service connection, 
whether on a direct basis or as secondary to a service-
connected disability, there must be an initial finding of a 
current chronic disability.  Although the appellant may 
testify as to symptoms he perceives to be manifestations of 
disability, the question of whether a chronic disability is 
currently present is one which requires skill in diagnosis, 
and questions involving diagnostic skills must be made by 
medical experts.  Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given the claimant.  38 
U.S.C. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990); 38 C.F.R. § 4.3.  When the positive and negative 
evidence as to a veteran's claim are in approximate balance, 
thereby creating a reasonable doubt as to the merits of a 
claim, the veteran prevails.  Ortiz v. Principi, 274 F.3d 
1361 (Fed. Cir. 2001).  If the Board determines that the 
preponderance of the evidence is against the claim, it has 
necessarily found that the evidence is not in approximate 
balance, and the benefit of the doubt rule is inapplicable.  
Id. at 1365.

Analysis

The veteran contends that his polycystic kidney disease had 
its onset in service.  According to the medical evidence of 
record, this is simply not the case as reflected by the April 
2001 and February 2003 medical opinions.  While the examiner 
in 2001 reported a diagnosis of such in 1968, this is not 
consistent with the contemporaneously prepared medical 
records.  Moreover, he did not include the veteran's service 
medical records, including the August 1969 hospitalization, 
in his review of the medical evidence.  As such, service 
connection for polycystic kidney disease must be denied.  
38 C.F.R. § 3.303.  The Board emphasizes that the veteran's 
polycystic kidney disease is shown to be congenital, and 
service connection cannot be granted for congenital 
disabilities.  38 C.F.R. § 3.303(c).  Since polycystic kidney 
disease was not shown to be present in service at all, there 
is no medical evidence suggesting an increase in the level of 
the disability warranting a discussion of whether it was 
aggravated by his service.  

It is the veteran's belief that his polycystic disease is 
related to service.  As the record does not reflect that he 
is a medical professional or otherwise possesses relevant 
expertise to render a diagnosis, he is not competent to 
provide medical opinions upon which the Board may rely.  See 
Espiritu, supra.

This is a case where the preponderance of the evidence weighs 
against the veteran's claim.  Pursuant to detailed medical 
opinions, it is clear that the veteran's polycystic disease 
is unrelated to service or any incident therein.  There is no 
medical evidence to the contrary.  As the preponderance of 
the evidence is against the veteran's claim, the benefit of 
the doubt rule is not for application.  Ortiz, 274 F.3d at 
1365; see also 38 U.S.C. § 5107.




ORDER

The appeal is denied.



	                        
____________________________________________
	V. L. Jordan
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

